COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR RECONSIDERATION EN BANC

Appellate case name:      Reuben Meredith Haga v. Jerry Redmond Thomas and Lyda Ann
                          Thomas

Appellate case number:    01-12-00218-CV

Trial court case number: PR-0072323-A

Trial court:              Probate Court of Galveston County, Texas

Date motion filed:        August 5, 2013

Party filing motion:      Appellant

       It is ordered that the motion for en banc reconsideration is     DENIED   GRANTED.


Judge’s signature: /s/ Evelyn V. Keyes
                         Acting Individually     Acting for the Court

The en banc Court consists of: Chief Justice Radack and Justices Jennings, Keyes, Higley,
Bland, Sharp, Massengale, Brown, and Huddle


Date: September 17, 2013